MEMORANDUM **
Rafael Sanchez, a native and citizen of Mexico, petitions for review of a Board of *683Immigration Appeals decision dismissing his appeal of the immigration judge’s denial of his application for cancellation of removal based on his failure to establish exceptional and extremely unusual hardship to his United States citizen children. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that petitioner failed to show exceptional and extremely unusual hardship to a qualifying relative. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d 975, 979 (9th Cir.2009).
We also lack jurisdiction to consider petitioner’s contentions that the immigration judge ignored certain evidence and was not a neutral fact-finder, because petitioner did not exhaust these claims before the Board. Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000). Moreover, petitioner’s contentions that the immigration judge failed to properly consider and weigh all evidence of hardship do not raise a colorable due process claim. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provid*683ed by 9th Cir. R. 36-3.